Case 1:19-cv-00218-WS-MU Document 1-1 Filed 05/06/19 Page 1 of 3

_ INTHE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION

REGINA ZIRLOTT, as Personal %
Representative of the Estate of
RICHARD MATTHEW ZIRLOTT, *
deceased; REGINA ZIRLOTT, in her
individual capacity and REGINA *
ZIRLOTT, as dependent spouse of
RICHARD MATTHEW ZIRLOTT, *

Plaintiff,
v, * CASE NO.:
DISCOUNTRAMPS.COM, LLC, *

QD RAMPS, LLC, a subsidiary of
DiscountRamps.com, LLC; METALS *
USA PLATES AND SHAPES, INC.,
SOUTHERN GAS AND SUPPLY,INC.; *
CYPRESS EMPLOYMENT,

Defendants.

DECLARATION OF KEVIN KENNEDY

i, . My name is Kevin Kennedy. I am over the age of 21 years and I have
personal knowledge of the matters set out below,

Bi Iam the Vice President of Southern Gas and Supply, Inc. (“SGS"). SGS is an
Alabama corporation with its headquarters in Theodore, Alabama. I have been employed by
SGS since May 16, 2001. In my capacity as Vice President, I am familiar with the manner in
which SGS operates its business. SGS is a wholesale distributor of industrial supplies, and
has conducted that business since 2005,

3, On or about April 2, 2019, a Complaint was filed by Regina Zirlott,

individually and as Personal Representative of the Estate of Richard Matthew Zirlott, in the

{81129369.1} EXHIBIT

A

 

 
Case 1:19-cv-00218-WS-MU Document 1-1 Filed 05/06/19 Page 2 of 3

Circuit Court of Mobile County, Alabama. | have reviewed a copy of the Complaint, which
names as Defendants Discountramps.com, LLC; HD Ramps, LLC; Metals USA Plates and
Shapes, Inc.; Cypress Employment Services, LLC; and SGS. Paragraph 3 and several
subsequent paragraphs of the Complaint identify the product at issue as a 60" "EZ Deck
Step" Trailer Rub Rail Portable Ladder. According to the Complaint, an incident involving
this ladder oceutred al the premises of Metals USA on or around December 18, 2018.
Paragraph 29 of the Complaint alleges that the ladder involved in the tacident was shipped
from DiscountRamps.com to SGS, and was sold by SGS to Metals USA. Paragraph 33 and
several subsequent paragraphs of the Complaint allege that SGS “designed, manufactured,
marketed, sold, distributed, retailed, supplied, or otherwise placed in the stream of commerce
in Mobile County, Alabama, that certain 60" Trailer Rub Rail Portable Ladder at issue in this
civil action."

4, The 60" "EZ Deck Step" Trailer Rub Rail Portable Ladder at issue in this case
was received by SGS from DiscountRamps.com in a sealed package, and was resold to
Metals USA still in the sealed package. SGS did not design, manufacture, inspect, or test the
ladder that is the subject of the complaint in this case. Likewise, SGS did not alter or modify
the ladder or its packaging in any way. SGS was a mere conduit of the ladder.

5. Prior to receiving notice of the accident giving rise to the Complaint, [ am not
aware of any similar claims being made against SGS, either by litigation or by demand letter,
alleging defects with the ladder identified by Plaintiff and supplied to SGS by

DiscountRamps.com.

(81 t20368 4) 2

 
Case 1:19-cv-00218-WS-MU Document 1-1 Filed 05/06/19 Page 3 of 3

6. On behalf of SGS, I firther consent to the removal of the case filed by Regina
Zirlott in the Mobile County Circuit Court to the United States District Court for the
Southern District of Alabama.

7. I declare under penalty of perjury that the foregoing statements are true and
correct.

Further affiant saith not.

Dated this axed day of April, 2019,

Kevin Kennedy

 

 

STATE OF ALABAMA
COUNTY OF MOBILE

Sworn and Subscribed before me this J A day of April, 2019,

Cuda 2 1

Notary Public

My Commission Expires: we Sonn oe pe es
’ , 0 r ’ °

(Are2ogen.t} 3

 

 
